Land on, J.:
I concur. The learned trial judge decided in effect that the attending physician could not answer the hypothetical question solely upon its hypothetical basis, but would to some extent base his answer upon his professionally-acquired knowledge of the patient’s actual condition. As this is a question of fact, it should be decided upon evidence. We cannot assume, as a matter of law, that the physician could not answer the question as a hypothetical one, wholly uninfluenced by his personal knowledge of the patient’s condition. I suggest that the proper practice would be to examine the attending physician preliminarily as to his ability in this respect.
Judgment and order reversed and a new trial granted, costs to abide the event.